OPINION
CADENA, Chief Justice.
This is an appeal from a disposition order committing appellant, a juvenile, to the Texas Youth Council.
We affirm.
At the adjudication hearing in San Antonio on September 11, 1979, appellant pleaded “true” before Judge Carol Haberman to allegations that he had committed the offense of burglary. Appellant raises no questions concerning the disposition hearing or the action of the trial court in finding that he had engaged in delinquent conduct. His complaint on appeal is that he was deprived of due process because of the delay in holding the disposition hearing.
After the trial court held that appellant had engaged in delinquent conduct, the State requested that the disposition hearing be delayed indefinitely, adding that the State felt that disposition should be delayed so that appellant could be given “another chance.” The prosecutor told the court that appellant understood that if he “could work out with his aunt and go to school, whatever, we’ll consider probation for his disposition in the future.”
The trial court, after determining that appellant was living with his aunt and going to school regularly, asked appellant if he knew what would happen if he didn’t go to school. Appellant replied, “Texas Youth Council.” The court, after telling appellant that he would have to comply with other conditions, “such as being in at 7:00 at night and a lot of other things,” withheld disposition.
At the insistence of the Bexar County Probation Office, a disposition hearing was held on February 4, 1980. Appellant, his aunt and his mother were present at this hearing. The court heard evidence that appellant had been absent from school and had left his aunt’s house to resume living with his mother. Appellant said he preferred to live with his mother. Apparently, at the time of this hearing, appellant was once again living with his aunt, who had placed him in a different school.
The court told appellant that under no circumstances would he be allowed to return to his mother’s home. After the aunt told the court that she had placed appellant in another school and was able to insure that he would attend school, she testified that she would soon be moving to Laredo to join her husband who had obtained employment there. Her husband, appellant’s uncle, told the court that they would be happy to have appellant live with them in Laredo, and that he believed their move to Laredo would be complete by the latter part of February and “definitely ... by the first of March.”
The court, without making a disposition, ordered the parties to appear again on February 25, because she wanted “to see what develops while he is in school where he is.” The court added that on February 25 she wanted to know if appellant had been going to school every day, “whether or not there has been any concern at all about coming in late at night, about certainly if there is any charge against him, even if its marijuana, for certainly if there would be a burglary or something in the past.” The court also asked for information about the ability of the mother to handle the child and, if the mother was unable to handle him, “whether sending him to Laredo at that time would be an answer or T.Y. C_” The trial court ordered that appellant remain with his aunt, and the aunt and uncle assured the court that they would *550take care of appellant and send him to school. The hearing closed with the court’s statement: “And especially if you don’t appear at this court when you’re asked to appear. That means you would probably be picked up and then go.” Apparently, these remarks were addressed to appellant, although they formed a part of a statement initially directed to the probation officer. Appellant made no response, nor did the aunt or uncle.
Neither appellant nor any of his relatives were present at the February 25 hearing. The probation officer testified that appellant had been absent from school since February 14. The probation officer added that he had been told by the school attendance officer that appellant and his aunt had moved to Laredo to join appellant’s uncle. The court had not given permission for such move. Appellant’s attorney told the court that he had been unable to get in touch with either appellant or his aunt in San Antonio.
The trial court then announced that because of appellant’s nonappearance and “because of the prior admonitions of this Court ... the Court will issue a capias for” appellant “and also a commitment order to Texas Youth Council.” The probation officer said, “Duval [sic] County will be notified in Laredo.” Nothing else was said or done on February 25. No commitment order was signed, and the record does not indicate whether the capias was issued. More than two years later, appellant was taken into custody in San Antonio. The record does not indicate whether he was in San Antonio on a visit or had moved back to San Antonio. At a hearing subsequently held before Judge David Peeples, appellant’s attorney introduced in evidence transcripts of the evidence heard at the previous three hearings. Also received in evidence was an instrument, dated September 11, 1979, the date of the adjudication hearing, containing “the conditions which were given to” appellant “for his delayed disposition.” Appellant had complied with the direction of the probation officer that he sign such instrument. The probation officer testified that the hearing on February 4, 1980, had been held at his request because he felt that appellant had violated such conditions. He also stated that appellant, in his opinion, had violated “the order of the court.” He had requested the hearing to request that appellant be committed to the Texas Youth Council. His testimony makes it clear that he considered the conditions which appellant had signed on September 11, 1979, as “an order of the court” and that they represented “what the judge ordered him, verbally as well.” The probation officer testified that in Bexar County a child is required to sign “what is entitled Probation Conditions” if the child is actually placed on probation or “if he is placed on a delayed disposition.” The custom in Be-xar County also seems to be that if a child, who has been placed on probation following a disposition hearing or whose disposition hearing has been indefinitely delayed, violates the “Probation Conditions,” he is committed to the Texas Youth Council.
In this case the probation officer testified that the judge, in cases of delayed disposition, “simply orders the probation officer to give [the child] his conditions or something to that effect.” The record before us reflects no such action by the trial judge. The probation officer, in establishing the conditions with which appellant would be required to comply pending the indefinitely postponed disposition hearing, exercised his own discretion and relied on the “custom” of the probation department.
When the State moved that appellant be committed to Texas Youth Council, the judge said that appellant had already been committed two years earlier by another judge, and that he would simply sign a written order of commitment. The only commitment order in the record is that signed by the judge who conducted the last hearing.
The written order, after referring to the adjudication of delinquency on September 11, 1979, recites that at the disposition hearing held on February 25, 1980, appellant was found to be a child “who has engaged in Delinquent Conduct and is in need of rehabilitation and the protection of the child and the protection of the public requires that disposition be made.”
*551The order then recites that the case came on to be heard for disposition on April 20, 1982, and that the court finds that appellant was committed to Texas Youth Council on April 25, 1980, and that the order of commitment should be reduced to writing on “this [April 29, 1982] day.”
As required by TEX.FAM.CODE ANN. § 54.08(f) (Vernon 1975), the order recites the following reasons for the disposition: (1) Probation is not an appropriate disposition; (2) appellant failed to respond appropriately “to attempts at rehabilitation” after the court had, on September 11, 1979, and February 4, 1980, admonished him concerning “the consequences of his acts”; (3) appellant failed to comply with the reasonable and proper conditions imposed by the Juvenile Probation Department “while disposition has been withheld by the court”; (4) appellant failed to appear in court on February 25, 1982, as ordered by the court; (5) the serious nature of the offense and appellant’s propensity for continued antisocial behavior required that he be committed to Texas Youth Council.
Appellant’s sole complaint is that his commitment to Texas Youth Council was the end result of a process involving informal or de facto probation and subsequent revocation of such probation under the guise of a disposition hearing. He contends that the entire proceedings following the adjudication of delinquency were “outside the statutory provisions of the Texas Family Code” and constituted a violation of his “due process rights.”
We agree that the entire procedure was somewhat irregular and reflects less than a serious attempt to follow the statutory provisions governing procedure in a juvenile delinquency case. This is particularly true of the custom which allows the probation officer to impose “conditions” prescribing the restrictions on the conduct of the juvenile who is awaiting disposition, especially in view of the belief, if not practice, of the probation department that a child may be committed to Texas Youth Council for failure to conform to the restrictions placed on him with no judicial sanction whatever.
However, we see nothing improper in the action of the trial court in admonishing appellant that his conduct between the time of the adjudication and the disposition hearing would be considered at the time of disposition, and in telling the child that he would be expected to attend school regularly during the interim. The commitment to Texas Youth Council at the February 25, 1980, hearing, was not based on a violation of any “condition” unilaterally imposed by the probation department. It was based on appellant’s failure to appear in court as ordered by the trial judge and on his leaving Bexar County without permission, as well as on the fact that he had committed burglary. Despite the failure to adhere strictly to the prescribed procedures, we cannot conclude that the irregularities resulted in harm to appellant. The net result of the fact that appellant was given a second and third chance was to postpone his commitment to Texas Youth Council for more than two years. He has no cause for complaint, particularly in view of the fact that he seemed entirely willing to accept the second and third chances offered to him rather than be immediately committed to Texas Youth Council. We find no denial of Constitutional rights in the action of the court in postponing disposition in order to determine appellant’s willingness and ability to conform to socially acceptable norms of behavior.
Appellant raises no questions concerning notice or the opportunity to be heard. He does not suggest that the evidence heard by the court is not sufficient to support the conclusion that commitment to Texas Youth Council was the proper disposition in this case. See In the Matter of A.B.R., 596 S.W.2d 615 (Tex.Civ.App.—Corpus Christi 1980, writ ref’d n.r.e.).
The judgment of the trial court is affirmed.